DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on July 12, 2019 are still objected to subject to objection of the Office Action dated November 12, 2020.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Applicant has noted in their response dated February 26, 2021 that they are in the process of obtaining corrected drawings, therefore, this case is allowed subject to those corrections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TARA SCHIMPF/            Primary Examiner, Art Unit 3672